Citation Nr: 0516217	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  96-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependants' Educational Assistance 
Allowance under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant; the veteran's son

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966, with confirmed service in Vietnam.  The veteran 
died in May 1993.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to the benefits 
currently sought on appeal.  In January 1998, the Board 
remanded the claims for further development.  The RO 
undertook such development and issued a supplemental 
statement of the case in January 2004.  After an informal 
hearing presentation by the appellant's representative was 
received in May 2005, the claims were returned for appellate 
review.  

The Board notes that in October 1996, the appellant and the 
veteran's son appeared before a Decision Review Officer at 
the RO level to present testimony on the issues on appeal.  
The transcript of that hearing has been associated with the 
claims file. 

The Board also observes that the power of attorney executed 
in favor of Vietnam Veterans of America was revoked in June 
1997.  However, a new power of attorney was executed in 
February 1998, reestablishing the organization as the 
appellant's representative. 



FINDINGS OF FACT

1.  The veteran's death certificate indicates he died in May 
1993, and lists the cause of death as cardiorespiratory 
arrest due to malignant glioblastoma of the brain.

2.  At the time of the veteran's death, service connection 
had not been established for any disabilities.

3.  Malignant glioblastoma of the brain was first 
demonstrated many years after service, and was not related to 
the veteran's service.

4.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
had been or could have been granted caused, hastened, or 
materially or substantially contributed to the veteran's 
death.

5.  The veteran did not die of a service-connected disability 
or die while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2004).

2.  The statutory requirements for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for the veteran's cause of death and 
associated benefits.  In this context, the Board notes that a 
substantially complete application was received in August 
1993 and adjudicated in August 1995, prior to the enactment 
of the VCAA.  However, during the course of the appeal, the 
Board remanded the claim for further development, to include 
proper notice.  In September 2003, the AOJ provided notice to 
the claimant regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the claimant was not instructed 
to "submit any evidence in her possession that pertains to 
the claim," she was advised to notify VA of any information 
or evidence she wished VA to retrieve for her.  In January 
2004, the AOJ readjudicated the claims based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the September 2003 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the appellant 
with respect to her claim for benefits.  All identified and 
relevant private treatment records during the veteran's 
lifetime have been secured.  Further medical opinions have 
been sought and associated with the claims file. 

In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant.


Service Connection for Cause of Death

The appellant, the veteran's widow, is seeking service 
connection for the cause of the veteran's death.  She 
contends that the veteran's brain cancer was caused by his 
exposure to herbicides in Vietnam.  

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, in certain circumstances, service incurrence or 
aggravation may be presumed.  For example, if a chronic 
disease, including malignant tumors of the brain, is 
manifested to a degree of 10 percent or more disabling within 
one year after service, it will be presumed to have been 
incurred in service.  38 C.F.R. § 3.309(a).  Also, certain 
diseases which have been found to be associated with exposure 
to herbicides will be presumed to have been incurred in 
service.  38 C.F.R. § 3.309(e).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.


Presumptive Service Connection due to Chronic Diseases

The veteran separated from service in October 1966.  He was 
first diagnosed with malignant glioblastoma of the brain in 
October 1992.  As this disease did not manifest within one 
year of separation, the chronicity presumption does not 
apply.


Presumptive Service Connection due to Exposure to Herbicides

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of      § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R.          § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999). 

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it 
does instruct the Secretary to "take into consideration 
whether the results [of any study] are statistically 
significant, are capable of replication, and withstand peer 
review."  Simply comparing the number of studies which 
report a positive relative risk to the number of studies 
which report a negative relative risk for a particular 
condition is not a valid method for determining whether the 
weight of evidence overall supports a finding that there is 
or is not a positive association between herbicide exposure 
and the subsequent development of the particular condition.  
Because of differences in statistical significance, 
confidence levels, control for confounding factors, bias, and 
other pertinent characteristics, some studies are clearly 
more credible than others, and the Secretary has given the 
more credible studies more weight in evaluating the overall 
weight of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of Veterans 
Affairs to seek to enter into an agreement with the NAS to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure. 
 
NAS issued its initial report, entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam," (VAO) 
on July 27, 1993 and assigned brain tumors to the category 
labeled "limited/suggestive evidence of no association with 
herbicide exposure."  This category is defined as meaning 
that several adequate studies, covering the full range of 
levels of exposure that humans are known to encounter, are 
mutually consistent in not showing a positive association 
between herbicide exposure and the particular health outcome 
at any level of exposure.  NAS has continually reviewed new 
and credible studies concerning the above referenced 
conditions as late as 2003.  It has consistently concluded 
that there was no new evidence to change the previous 
determination that there is limited or suggestive evidence of 
no association between exposure to herbicides and brain 
tumors. 
 
Taking account of the available evidence and NAS' analysis, 
the Secretary has found that the credible evidence against an 
association between herbicide exposure and brain tumors 
outweighs the credible evidence for such an association, and 
he has determined that a positive association does not exist.  
See Fed. Reg., 68 FR 27630, 27639 - 27640 (May 20, 2003).

In the instant case, the veteran's death certificate 
indicates he died in May 1993 and lists the cause of death as 
cardiorespiratory arrest due to malignant glioblastoma of the 
brain.  No autopsy was performed.  

Service medical records are negative for any diagnosis of 
cancer.  Post service treatment records confirm that in 
October 1992, the veteran was diagnosed with glioblastoma, 
multiforme, in his brain.  He received private treatment for 
this brain cancer until his death in May 1993.

The appellant has submitted opinions from the Chief of 
Medical Oncology at the Buffalo Medical Group, P.C. who 
treated the veteran for cancer.  In September 1995, the 
oncologist referred to the veteran's brain tumor as one that 
to the best of his understanding was seen in patients exposed 
to both agent orange and dioxin, and that it seemed that the 
veteran's malignancy was related to his exposure to 
herbicides.  

The oncologist submitted further opinion in November 1996, 
indicating that malignant glioblastoma was "one of the 
tumors listed as being associated exposure to agent orange" 
but did not provide any information as to which list he was 
referring.   The Board notes it is not on the list of 
associated diseases provided in 38 C.F.R. § 3.309(e) detailed 
above.  

In March 1998, the oncologist supplied summaries of two 
studies regarding Vietnam veterans.  One of those studies 
indicated that in the sample group of 894 men, two died from 
brain cancer.  It also noted that "[b]ecause of the small 
study group size and the lack of specificity of information 
regarding their exposures, these results cannot be attributed 
to any single chemical agent."  The second study did not 
reference brain cancer.

These opinions and studies were reviewed by a VA physician in 
July 2003.  That physician pointed out that a current 
literature search showed no definite link between agent 
orange and glioblastoma, and that the agent orange committee 
had concluded in 2000 that there is limited/suggestive 
evidence of no such link.

The Board finds that these opinions and two studies are not 
of sufficient weight so as to rebut the NAS finding of no 
association between brain cancer and exposure to herbicides, 
or to otherwise establish a direct connection between the 
veteran's brain cancer and his military service.  While the 
Board is highly sympathetic to the appellant's situation, the 
extensive NAS studies in the field of exposure to herbicides 
and any possible link to brain cancers are more probative on 
the issue than the private oncologist's opinion which appears 
to be based on minimal research.  

The Board notes that in support of her contention, the 
appellant's representative referenced three decisions by the 
Board for a different veteran in which service connection was 
granted for cancer of the brain as a result of exposure to 
herbicides.  However, it is a well-established doctrine of 
veterans' law that decisions of the Board have no 
precedential value.  38 C.F.R. § 20.1303 (2004).  Although 
the Board strives for consistency in issuing its decisions, 
previously-issued Board decisions are binding only with 
regard to the specific case decided.  Prior decisions and 
other appeals may be considered to the extent that they 
reasonably relate to the present case, but the Board decides 
every case based on the individual facts of the case in light 
of applicable procedure and substantive law.  Id; see also 
Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Referable to the 
particular cancer at issue in the case before the Board 
presently, the Secretary has specifically found that the 
credible evidence against an association between herbicide 
exposure and brain tumors outweighs the credible evidence for 
such an association.

Consequently, the Board finds that the preponderance of the 
evidence is against the appellant's claim; therefore, the 
benefit of the doubt provision does not apply.  Service 
connection for the cause of the veteran's death is not 
warranted.


Education Benefits under Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
(2004), 38 C.F.R. §§ 21.3020, 21.3021 (2003).

In this case, the Board has determined that the veteran did 
not die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the claimant or the veteran's son cannot be considered an 
"eligible person" entitled to receive educational benefits.  
38 U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3021(a) (2004).

Because the claimant and the veteran's son do not meet the 
basic criteria under the law for eligibility for educational 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis, 6 Vet. App. at 430.  Accordingly, the appeal for 
educational assistance benefits is denied as a matter of law.


ORDER

Entitlement to service connection for  the veteran's cause of 
death is denied.

Entitlement to Dependants' Educational Assistance Allowance 
under Chapter 35, Title 38, United States Code, is denied. 


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


